Citation Nr: 1721665	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-33 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back disability to include stenosis.

2.  Entitlement to service connection for a left leg disability including a neurological disorder caused by a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Navy from January 1943 to January 1946 which service included combat in the Pacific during World War II.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Boston, Massachusetts.  

In August 2014, the Veteran withdrew his request to testify at a Board hearing at the RO.  Given the evidence found in the record, the Board has recharacterized the Veteran's claims as they appear above. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran in writings to VA and in a statement to a treating VA doctor reported that he has a low back disability with leg pain due to a fall he took while on active duty.  Specifically, he reported that he fell while performing maintenance (i.e., painting) (i.e., painting) on his ship, the U.S.S. Cabot, and his current disabilities arise from this incident.  Moreover, not only due service personnel records show that the Veteran was a Boatswain's Mate, Second Class, and as such his duties would normally include ship maintenance but the Board finds that he is competent to report on what he saw and felt (i.e., falling) (see Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009) and VA treatment records show the appellant being diagnosed with spinal stenosis in June 2011.  

Here, the service treatment records are not available.  Given the above history, the Board finds that the criteria to afford the Veteran a VA examination have been met and a remand to provide this examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

Accordingly, the appeal is REMANDED for the following actions:

1.  Associate with the records outstanding treatment records dated from 1946 to 2008 VA treatment records from all available locations, post-December 2015 treatment records from the Bedford VA Medical Center, and post-May 2016 treatment records from the Gloucester and/or Bedford VA Medical Center.

As to the Veteran's 1946 to 2008 VA treatment records, because these are Federal records efforts to obtain them should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain them would be futile.  If the records cannot be located or no such records exist, a Memorandum of Unavailability documenting all of VA's actions to obtain the records should be prepared and associated with the claims file and the Veteran should be notified in writing that the records cannot be found.

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records dated from 1946 to the present.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service and post-service problems with low back and left leg disabilities as well as any continued problems since that time.  This should specifically include during the Veteran's combat service during World War II.

The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for an examination to determine the diagnosis, etiology, and onset of the low back and left leg disabilities.  The claims folder must be made available to and reviewed by the examiner.  

(i)  What are the diagnoses of all low back and left leg disabilities?

If the Veteran does not have any left leg disability, the examiner must say so.

(ii)  As to each diagnosed low back and left leg disabilities, is it at least as likely as not that it is related to or had its onset in service to include the Veteran's competent claims regarding a fall while on active duty? 

(iii)  Is it at least as likely as not that any low back arthritis manifested itself in the first post-service year?

(iv)  As to each diagnosed left leg disability, is it at least as likely as not that it is caused by a low back disability?

(v)  As to each diagnosed left leg disability, is it at least as likely as not that it is aggravated (i.e., permanently worsened) by a low back disability?

The examiner in providing answers to the above questions must consider the Veteran's competent lay claims regarding when he sees and feels such as a fall followed by low back and left leg pain. 

In offering an assessment, the examiner must acknowledge and discuss the lay report as to the onset of the disability.

The examiner in providing answers to the above questions cannot rely on negative evidence such as the Veteran's service treatment records not documenting the fall and/or complaints because they are lost or no treatment for either disability until years after service. 

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case that includes notice of the laws and regulations governing secondary service connection and notice of all the evidence added to the record since the issuance of the October 2012 statement of the case.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
	STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

